TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00397-CR


                                        In re Cindy Kocher


                               Tarrance Shon Forister, Appellant

                                                 v.

                                   The State of Texas, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 17-0568-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                             ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Tarrance Shon Forister.

The subject of this proceeding is court reporter Cindy Kocher, who has failed to comply with this

Court’s order to file the reporter’s record.

               On December 13, 2019, we ordered Kocher to file the record by December 20,

2019, and cautioned her that failure to file the record by that date could require her to show cause

why she should not be held in contempt of court. To date, the record has not been filed.

               Therefore, it is hereby ordered that Cindy Kocher shall appear in person before

this Court on Wednesday, January 8, 2020, at 1:30 p.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin,
Travis County, Texas, to show cause why she should not be held in contempt and have sanctions

imposed for her failure to obey our December 13, 2019 order. This order to show cause will be

withdrawn and Kocher will be relieved of her obligation to appear before this Court as ordered

above if the Clerk of the Court receives the complete reporter’s record on or before January 6,

2020.

              It is ordered on December 23, 2019.



Before Justices Goodwin, Kelly, and Smith

Do Not Publish




                                              2